Citation Nr: 1535120	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  08-38 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a heart disorder, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1948 to January 1952, and from November 1955 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) "Tiger Team," located at the Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied service connection for coronary artery disease (heart disorder), to include as secondary to PTSD.  The current agency of original jurisdiction (AOJ) is the VA RO in Roanoke, Virginia.  A claim for service connection for a heart disorder was received in October 2007.  In October 2010, June 2012, and July 2013, the Board remanded the issue of service connection for a heart disorder for further evidentiary development.

In July 2010, the Veteran testified at a personal hearing at the VA RO in Roanoke, Virginia (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c).  The appeal is REMANDED to the AOJ.  


REMAND

Service Connection for a Heart Disorder

In June 2012, the Board, in pertinent part, remanded the appeal to obtain Office of Personnel Management (OPM) disability records, to include any disability decisions and any other medical records used in making such decisions.  If such records were unavailable, the AOJ was instructed to obtain certification from OPM stating such is the case and the Veteran was also to be so advised.  Review of the claims file does not reflect that the AOJ made any request to OPM for the requested records or received notification that the requested records were unavailable (nor was the Veteran notified of the same).  Further, neither the February 2013 or April 2015 supplement statement of case reflects that efforts were made by the AOJ to secure the requested evidence.  As such, the Board finds that there has not been substantial compliance with the prior Board remand orders and additional development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).   

Next, review of both the December 2010 and January 2013 (with March 2015 addendum opinion) VA examination reports reflects that the VA examiners opined that the Veteran's heart disorders were less likely than not incurred in or caused by service, in part because the first notation of a heart disorder, specifically, premature ventricular contractions (PVC), was assumed to have first manifested in 1975, eight years after service separation (in 1967).  However, the factual assumption as to date of onset of PVC symptoms is not accurate, as a December 1971 Naval Hospital treatment record reflects that the Veteran reported chest pain and noted occasional unifocal premature ventricular contractions.  The VA examiners did not address the December 1971 prior treatment for heart problems.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the heart disorders.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).       

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain copies of the OPM disability retirement records, to include any decisions and any medical records utilized in making the decisions.  If such records are unavailable or do not exist, the AOJ should obtain certification from OPM stating such is the case and the Veteran should be so advised.  All efforts and responses should be documented and placed in the claims file.

2.  Arrange for the claims file to be reviewed by the VA examiner who prepared the January 2013 VA examination report and March 2015 addendum opinion (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to assist in determining the etiology of the current heart disorders.  The VA examiner should review the claims folder and then offer the following opinion with supporting rationale:

Is it at least as likely as not (50 percent or greater probability) that the heart disorders were incurred in or caused by active service?  In answering this question, the VA examiner should note and discuss the December 1971 Naval Hospital treatment record noting occasional unifocal premature ventricular contractions. 

3.  Then, readjudicate the issue on appeal.  If any aspect of the appeal remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 

claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



